DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
Response to Amendment
The amendment filed April 14, 2022 has been entered. Claims 1-22 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed March 03, 2021 (See below).
Election/Restrictions
Applicant’s election of Group I and Species B, claims 1-18, in the reply filed on May 19, 2020 is acknowledged. Claims 19-20 in the amendment document fail to present the claim text. Amendments must include the text of all pending and withdrawn claims pursuant to 37 CFR 1.121(c). Claims 19-20 are being interpreted as withdrawn, and therefore, must include the original claim text in the next filing.
Claim Objections
Claim 8 is objected to because of the following informalities: 
 Claim 8: On lines 1-2, “at least one first fluid inlet valve” should recite “first fluid inlet valve” to coincide with previous recitations of the element.
Claim 8: On line 2, “at least one first fluid outlet valve” should recite “first fluid outlet valve” to coincide with previous recitations of the element.
Claim 8: On lines 2 and 3, “at least one first barrel” should recite “First barrel” to coincide with previous recitations of the element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the fluid inlet valve” in line 1. It is unclear if this is referring to the “first fluid inlet valve” recited in claim 8 or a different inlet valve. For the sake of examination, the limitation will be interpreted as reciting “the first fluid inlet valve”.
Claim 10 is rejected as depending from rejected claim 9.
Claim 13 recited the limitation “the fluid outlet valve” in line 1. It is unclear if this is referring to the “first fluid outlet valve” recited in claim 1 or a different outlet valve. For the sake of examination, the limitation will be interpreted as reciting “a second fluid outlet valve”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2015/0128873) in view of Phillips (US 4673395) and further in view of Jakob (US 2015/0119810).
Regarding claim 1, Prescott discloses an applicator (200, Fig 3A) comprising: a first barrel (1a, Fig 3A); a first piston (5a, Fig 3A) moveable within the first barrel between a variable first position (Para 0092, lines 7) and a second position (Para 0092, line 3-6), wherein, in use, movement of the first piston towards the first position can draw a first fluid into the first barrel (Para 0092, lines 10-11), and movement of the first piston towards the second position can force the first fluid out of the first barrel (Para 0092, lines 13-14); a first fluid inlet valve (12, Fig 2A) to allow the first fluid to flow into the first barrel at least under action of the first piston (Para 0093, lines 1-5; Para 0102), and a first fluid outlet valve (3a, Fig 3A) to allow the first fluid to flow out of the at least one first barrel at least under action of the first piston (Para 0089); a first biasing means (40a, Fig 3A) to bias the first piston toward the first position (Para 0102; piston spring 40 is referring to both piston springs and 40a correlates with barrel 1a and piston 5a); and a second barrel (1b, Fig 3A); a second piston (5b, Fig 3A) moveable between a first position (Para 0092, lines 7) and a second position (Para 0092, lines 2-6) within the second barrel, wherein, in use, movement of the second piston towards the first position can draw a second fluid into the second barrel (Para 0092, lines 10-11), and movement of the second piston towards the second position can force the second fluid out of the second barrel (Para 0092, lines 13-14); a second fluid inlet (not labeled but is the inlet mirroring 14a, Fig 3A) to allow the second fluid to flow into the second barrel (Para 0093); and a second biasing means (not labeled but is the biasing means mirroring 40a, Fig 3A) to bias the second piston toward the first position (Para 0102); a piston actuating means (32, Fig 3A) operable to move both  the first and second pistons towards the second position to dispense the first fluid and the second fluid from the applicator (Para 0092, line 3-6); and a dosage control part (71, Fig 3A) (Para 0104).
Prescott is silent regarding a first dosage control part linearly slidable on a longitudinal axis of the first barrel, and lockable in any one of a plurality of notches that each correspond to a dosage mark to abut an abutment portion which in turn defines the variable first position of the first piston and therefore a dosage of the first fluid, the first dosage control part being retained on the first barrel during the course of linear slidable movement between the plurality of notches; a second dosage control part to abut a second abutment portion which in turn defines the first position of the second piston; wherein a user can set the dosage via the first dosage control part and the second dosage control part. 
Jakob teaches an applicator (device of Fig 1) comprising: at least one barrel (9, Fig 4); a piston (4, Fig 4) moveable within the at least one barrel between a variable position and a second position (Para 0044), wherein, in use, movement of the piston towards the first position (“dosage position”) can draw a fluid into the barrel (Para 0044, lines 12-14), and movement of the piston towards the second position (“initial position”) can force the fluid out of the barrel (Para 0044, lines 11-12); a dosage control part (5, Fig 4) that slides linearly on a longitudinal axis of the at least one barrel, and can lock in any one of a plurality of notches (20, Fig 2; Para 0063) that each correspond to a dosage mark (11, Fig 2; Para 0070) to abut an abutment portion (6, Fig 4) which in turn defines the variable position of the piston and therefore a dosage of the fluid (Para 0045; Para 0059), the dosage control part being retained on the first barrel during the course of linear slidable movement between the plurality of notches (Para 0067; the dosage control part 5 is retained during linear movement by the guide grooves 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage control part of Prescott and Phillips instead comprise the dosage control part, abutment portion, notches, grooves, and dosage marks as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob in order to have an applicator barrel that provides dosage control parts that allow the greatest possible number of dosage volumes to be set in an extremely precise and individually adjustable manner (Para 0004).
The modified invention of Prescott and Jakob discloses all of the elements of the invention as discussed above, however, is silent regarding a second dosage control part to abut a second abutment portion which in turn defines the first position of the second piston; wherein a user can set the dosage via the first dosage control part and the second dosage control part
Phillips teaches an applicator (10, Fig 1) comprising a first dosage control part (22 on the left, Fig 2) and a second dosage control part (22 on the right, Fig 2) wherein the first and second dosage control parts that abut first and second abutment portions which in turn defines the variable first position of the first and second piston, respectively; wherein a user can set the dosage via the first dosage control part and the second dosage control part (Col 2, lines 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage control part disclosed by Prescott and Jakob to instead have a first dosage control part and a second dosage control part as taught by Phillips, wherein each barrel has a dosage control part 5, abutment portion 6, notches 20, grooves 18, and dosage marks 11 as well as the dosage piston arm 30 and setting projection 10 as taught by Jakob, in order to have an applicator that can inject two liquids at two different doses (Col 1, lines 11-15 -Phillips) while providing the greatest possible number of dosage volumes to be set in an extremely precise and individually adjustable manner (Para 0004 -Jakob).
Regarding claim 2, the modified invention of Prescott, Jakob, and Phillips discloses the abutment portion (6, Fig 4 –Jakob) is on, or connected to, the first piston (5a, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) (See Fig 4; Para 0061-Jakob).
Regarding claim 3, the modified invention of Prescott, Jakob, and Phillips discloses the first piston (5a, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) comprises a piston head (“cylindrical head” 9; Para 0092, lines 1-3 -Prescott) and a piston rod (“piston rod” 8; Para 0092, lines 1-3 -Prescott) connected to or integral with the piston head, wherein the piston rod comprises the abutment portion (6, Fig 4 –Jakob) (the abutment portion 6 is connected to the dosage piston arm 30 which is connected to the piston rod 26 of piston 4; See Fig 4; Para 0060 –Jakob).
Regarding claim 4, the modified invention of Prescott, Jakob, and Phillips discloses the first dosage control part (5, Fig 2 -Jakob) is externally accessible and slidable by the user (See Figs 1 and 2 -Jakob), the first dosage control part being retained within a slot (18, Fig 2 -Jakob) for sliding movement of the dosage control part within the slot (Para 0067 -Jakob).
Regarding claim 5, the modified invention of Prescott, Jakob, and Phillips discloses the first piston (5a, Fig 3A -Prescott) comprises a first lever portion (72a, Fig 3A; not labeled but is the lever mirroring lever 72b and connected to piston 5a -Prescott) which is accessible from an exterior of the applicator (Para 0111 -Prescott).
Regarding claim 6, the modified invention of Prescott, Jakob, and Phillips discloses the first lever portion (not labeled but is the lever mirroring lever 72b and connected to piston 5a, Fig 3A -Prescott) allows the user to move the first piston independently of the piston actuating means (32, Fig 3A -Prescott) (Para 0111 -Prescott).
Regarding claim 7, the modified invention of Prescott, Jakob, and Phillips discloses the first fluid enters the at least one first barrel (1a, Fig 3A -Prescott) at or adjacent a first end (end comprising inlet 14a and pressure limiting means 10a, Fig 3A -Prescott) of the at least one first barrel, and the first fluid exits the at least one first barrel at or adjacent the first end (Para 0093; Para 0089, lines 1-6 -Prescott).
Regarding claim 8, the modified invention of Prescott, Jakob, and Phillips discloses the at least one first fluid inlet valve (12, Fig 2A -Prescott) is adjacent one end of the at least one first barrel (1a, Fig 3A -Prescott), and the at least one first fluid outlet valve (3a, Fig 3A -Prescott) is adjacent the same end of the at least one first barrel (Para 0093; Para 0089, lines 1-6 -Prescott).
Regarding claim 9, the modified invention of Prescott, Jakob, and Phillips discloses the first fluid inlet valve (12, Fig 2A –Prescott) and the first fluid outlet valve (3a, Fig 3A –Prescott) are adjacent the first end (end comprising inlet 14a and pressure limiting means 10a, Fig 3A -Prescott).
Regarding claim 10, the modified invention of Prescott, Jakob, and Phillips discloses an outlet (4, Fig 3A -Prescott), wherein the outlet is at a second end of the at least one first barrel, opposite to the first end (See Fig 3A –Prescott).
Regarding claim 11, the modified invention of Prescott, Jakob, and Phillips discloses the first position of the second piston is a variable first position (Para 0071 -Prescott; the first position is determined by the dosage control part, thus the second dosage control part taught by Jakob would determine the first position).
Regarding claim 12, the modified invention of Prescott, Jakob, and Phillips discloses at least one second outlet valve (3b, Fig 3A -Prescott) to allow the second fluid to flow out of the second barrel (Para 0089 -Prescott).
Regarding claim 13, the modified invention of Prescott, Jakob, and Phillips discloses a second fluid outlet valve (3a, Fig 3b -Prescott) is in fluid communication with the second barrel (1b, Fig 3A -Prescott) also (Para 0089; the outlet valve 3b is in fluid communication with the second barrel and conduit 75b).
Regarding claim 14, the modified invention of Prescott, Jakob, and Phillips discloses the second fluid flow into the second barrel is at least under action of the second piston (Para 0092, lines 10-11 -Prescott)
Regarding claim 15, the modified invention of Prescott, Jakob, and Phillips discloses the second piston (5b, Fig 3A –Prescott as modified by Jakob to include the abutment portion 6) comprises a second piston head (“cylindrical head” 9 -Prescott) and a second piston rod (“push rod” 8 -Prescott) connected to or integral with the second piston head (Para 0092, lines 1-3 -Prescott), wherein the second piston rod comprises the second abutment portion (6, Fig 4 –Jakob) of the second piston (the abutment portion 6 is connected to the dosage piston arm 30 which is connected to the piston rod 26 of piston 4; See Fig 4; Para 0060 –Jakob).
Regarding claim 16, the modified invention of Prescott, Jakob, and Phillips discloses the second dosage control part (5, Fig 4 –Jakob) is slidable along an axis which is substantially parallel to a longitudinal axis of the first (1a, Fig 3A –Prescott) and second barrels (1b, Fig 3A –Prescott) (Para 0045; Para 0059-Jakob).
Regarding claim 17, the modified invention of Prescott, Jakob, and Phillips discloses a lever portion (72b, Fig 3A –Prescott) which allows the user to move the second piston (5b, Fig 3A –Prescott) independently of the piston actuating means (32, Fig 3A –Prescott), and independently of the first piston (5a, Fig 3A –Prescott) (Para 0111 –Prescott).
Regarding claim 18, the modified invention of Prescott, Jakob, and Phillips discloses the first fluid and the second fluid may be the same or different (Abstract -Phillips; “two different liquids”), and can be delivered in the same or different dosages (Col 1, lines 11-15; Col 2, lines 14-29 -Phillips).
Regarding claim 21, the modified invention of Prescott, Jakob, and Phillips discloses the second dosage control part (5, Fig 2 -Jakob) can slide parallel to the longitudinal axis (Para 0067 -Jakob), and can lock in any one of a plurality of second notches (20, Fig 2; Para 0063) that each correspond to a second dosage mark (11, Fig 1 -Jakob) (Para 0070 -Jakob) (As both the first and second dosage control parts were modified to each be the dosage control part of Jakob, the second dosage control part meets these limitations).
Regarding claim 22, the modified invention of Prescott, Jakob, and Phillips discloses the second abutment portion (6, Fig 4 -Jakob) defines a dosage of the second fluid (Para 0075 -Jakob).
Response to Arguments
Applicant’s arguments regarding Prescott and Jakob failing to teach separate dosage selectors for each barrel have been fully considered but are moot in view of the current rejection that relies on Phillips to teaches that it desirable to have two separate dosage selectors. 
Applicant’s arguments regarding Jakob’s dosage selection mechanism being a clumsy arrangement have been fully considered but is not persuasive. This statement has no basis as neither Jakob nor any other prior art of record described this dosage selection mechanism as clumsy. Regardless, this is not relevant to the patentability of the claims as the prior art of record teach all of the elements of the claimed invention. If there are additional structural elements that make the disclosed invention less “clumsy” then those described in the art, they should be added to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783